Citation Nr: 0704339	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for benign bone tumor 
of the left femur.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for upper extremities 
tremor. 

6.  Entitlement to a compensable evaluation for service-
connected infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to August 
1965 and from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in December 2002 and September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied entitlement to 
service connection for bilateral hearing loss, migraine 
headaches, PTSD, benign bone tumor of the left femur, upper 
extremities tremor, and entitlement to a compensable 
evaluation for infectious hepatitis. 

The veteran presented testimony at a personal hearing in 
November 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The issues on the first page have been recharacterized to 
accurately reflect the matters on appeal.


  


FINDINGS OF FACT

1.  At a Travel Board hearing in November 2006, the veteran 
withdrew his appeal on the issues of entitlement to service 
connection for benign bone tumor of the left femur, PTSD, 
upper extremities tremor and entitlement to a compensable 
rating for service-connected infectious hepatitis.

2.  The veteran's level of hearing is considered disabling 
for VA purposes under 38 C.F.R. § 3.385.    

3.  The veteran was exposed to acoustic trauma in service and 
the competent medical evidence of record on the issue of 
whether the veteran sustained bilateral hearing loss due to 
such acoustic trauma during active service is in equipoise.

4.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's migraine 
headache disorder either had its onset in service or 
preexisted service and was permanently worsened therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issues of entitlement to service 
connection for benign bone tumor of the left femur, PTSD, 
upper extremities tremor and entitlement to a compensable 
rating for service-connected infectious hepatitis have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307. 3.309, 3.385 (2006). 

3.  A migraine headache disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice must indicate which 
portion of that information and evidence is to be provided by 
the claimant and which portion VA will attempt to obtain on 
the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2002, and August 
2003; rating decisions in December 2002 and September 2003; 
and a statement of the case in February 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
veteran's receipt of the required notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
VA has also obtained a medical examination in relation to 
this claim.  

VA has satisfied both the notice and duty to assist 
requirements of the law.

II. Claims withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2006).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).  
At a November 2006 hearing before the undersigned Acting 
Veterans Law Judge, the appellant withdrew his appeal as to 
the issues of entitlement to service connection for benign 
bone tumor of the left femur, PTSD, upper extremities tremor 
and entitlement to a compensable rating for service-connected 
infectious hepatitis and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to service 
connection for benign bone tumor of the left femur, PTSD, 
upper extremities tremor and entitlement to a compensable 
rating for service-connected infectious hepatitis, and they 
are hereby dismissed.

III. Pertinent legal criteria for service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for certain chronic diseases manifested 
to a compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the veteran.  38 U.S.C.A. §5107(b) (2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



IV. Bilateral hearing loss

The veteran seeks entitlement to service connection for 
bilateral hearing loss which has resulted from exposure to 
acoustic trauma in service.

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

Service medical records are negative for complaints, 
findings, or diagnosis of hearing loss.  At his enlistment 
examination in May 1962 and at his release from active duty 
examination in August 1965, his bilateral hearing was normal.  
At his release from active duty examination in June 1968, he 
denied having or having had ear trouble.  His hearing was 
15/15 bilaterally for whispered voice.  The audiological 
evaluations in service do not show a hearing loss which is 
recognized as a disability under the provisions of 38 C.F.R. 
§ 3.385.  

Organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifested to a compensable degree 
within one year of discharge.  However, there is no post-
service evidence of record in this case showing sensorineural 
hearing loss in either ear to a compensable degree during the 
first post-service year.

A report from a private audiologist in October 2003 noted 
that, according to the veteran, his military service exposed 
him to extremely excessive noise with no hearing protection 
as did his recreational activities during that time period.  
The audiometric test results indicated a mild to moderately 
severe sensorineural hearing loss bilaterally.  The 
audiologist opined that the etiology of the veteran's hearing 
loss was as likely as not secondary to his excessive noise 
exposure during his military service.  

At a VA audiological examination in May 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
55
40
LEFT
35
45
60
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss.  The 
veteran reported that he had first noticed hearing loss 
approximately ten years earlier.  The examiner noted that 
audiometric data revealed normal hearing bilaterally in 1962 
and 1965; and in 1968 the veteran passed a whisper test.  The 
examiner opined that based on the onset of loss and the 
normal whisper test at his military separation, it was less 
likely than not that military noise contributed to his 
hearing loss.  

The veteran testified at his Travel Board hearing in November 
2006 as to the acoustic trauma he experienced in service 
while stationed aboard the USS Essex and the USS Repose.  

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Although the veteran served 
in service as a medical corpsman, there is no evidence of 
record that the veteran has specialized medical knowledge 
regarding hearing disabilities.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).    Although the veteran is not competent to 
render a medical opinion on the etiology of his current 
hearing loss, he is competent to present evidence of noise 
exposure.  See Collette v. Brown, 82 F.3d 389 (1996).  We 
have no reason to doubt his assertions as to noise exposure 
in service.

In this case, there are two competent medical opinions; one 
linking the veteran's hearing loss to his military service, 
and the other finding no link between the veteran's hearing 
loss and his military service evidence.  Although the VA 
examiner had the claim file for review, and the private 
audiologist based her conclusion on the veteran's recitation 
of exposure to excessive noise in service, as noted above, we 
have accepted his history of exposure to acoustic trauma in 
service.  Moreover, the VA examiner concluded that the 
veteran's current tinnitus was related to inservice noise 
exposure.  Although the VA audiologist noted that hearing 
loss was not shown in service, service connection may 
nonetheless be granted, depending on the facts.  The 
determinative question to be answered is whether there is 
competent medical evidence showing a link between exposure to 
acoustic trauma in service and a current bilateral hearing 
loss.  There is no sound basis for choosing one competent 
medical opinion over the other; thus the evidence is in 
equipoise.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the veteran and the claim must be granted.  See 38 
U.S.C.A. § 5107 (2002).  Accordingly, the Board finds that 
the veteran has bilateral hearing loss as a result of his 
military service.

V.  Migraine headaches

The veteran seeks entitlement to service connection for 
migraine headaches.  He contends that he was treated for 
migraine headaches in service which have continued since 
service.  

No competent medical evidence is of record linking the 
veteran's claimed migraine headaches to service.  

Service medical records are negative for any complaints, 
findings, or diagnosis of headaches.  There was no finding or 
diagnosis of migraine headaches at his entrance examination 
in May 1962.  In March 1964, the veteran sought treatment and 
related a history of having received a mild blow to his head 
four days earlier without loss of consciousness.  He 
subsequently had experienced three periods of amnesia while 
driving.  He reported that recently he had been chronically 
fatigued and tense, was not getting enough rest and had 
developed a nervous fine hand tremor.  A neuro-
electroencephalograph was within normal limits.  The 
impression was no organic neurologic disorder.  At his 
release from active duty examination in August 1965, his 
clinical evaluation was normal.  At his release from active 
duty examination in June 1968 the veteran denied having or 
having had frequent or severe headaches and his clinical 
evaluation was normal.  Thus a chronic acquired migraine 
headache disorder is not shown in service.

VA outpatient treatment records are negative for complaints, 
treatment or diagnosis of migraine headaches.

The veteran testified at his November 2006 Travel Board 
hearing that he had been treated in service for migraine 
headaches and had been evaluated by a neurologist.  He 
testified that when evaluated in service by a neurologist, it 
had been for a complaint of migraine headaches and pain at 
that time.  He had told the neurologist that while driving 
his car, at times before the onset of a headache, he wouldn't 
remember things, e.g. going through a red light or stopping 
at a certain point.  The veteran said that he used over the 
counter medication for many years, but in the last four or 
five years the headaches became more intense and a civilian 
doctor prescribed medication for his headaches.  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer a medical diagnosis or a medical opinion as to cause or 
etiology of the claimed disability.  Although the veteran 
served in service as a medical corpsman, there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The statements of the 
veteran are not competent medical evidence as to a nexus 
between his claimed current migraine headaches and active 
service.

The preponderance of the evidence is against a finding that 
the veteran's claimed migraine headaches began during 
service.  Although the veteran may have migraine headaches 
currently, service medical records are negative for any 
complaints, findings, or diagnosis of this disability.  There 
is no competent medical evidence linking the veteran's 
current migraine headaches to service or to a service-
connected disability.  

In the absence of any probative, competent medical evidence 
of record showing a diagnosis of migraine headaches, or 
linking the claimed disability to service, to continuity 
since service, or to service-connected disorders, the 
preponderance of the evidence is against a finding that a 
claimed migraine headaches disorder is a result of active 
service; there is no doubt to be resolved; and service 
connection is not warranted.





ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to service connection for benign bone tumor of 
the left femur is dismissed.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is dismissed.

Entitlement to service connection for upper extremities 
tremor is dismissed. 

Entitlement to a compensable evaluation for service-connected 
infectious hepatitis is dismissed.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


